DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 6/30/2021 to claims 1, 2 and 23 have been entered. Claim 17 has been canceled. Claims 1-12, 14 and 18-23 remain pending, of which claims 1-12, 14 and 18-22 are being considered on their merits. Claim 23 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method of producing a population of cells, in the reply filed on 9/4/2020 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-22 depend from canceled claim 17, and therefore the claims do not depend from a claim set forth in the claim set. As such the scope of the claims cannot be determined. Applicant should amend the claims to depend from a pending claim. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 18-22 depend from canceled claim 17, and therefore the claims do not depend from a claim set forth in the claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14 and 18-22 remain rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kang et al (U.S. PGPUB 2007/0224174).
Regarding claims 1-6, 8-9 and 14, Kang teaches a method of producing activated NK cells comprising seeding CD34+ hematopoietic stem cells and culturing them first in a media comprising SCF (30 ng/mL), IL-7 (0.5 ng/mL), Flt3L (50 ng/mL) and serum, and that the cells were then differentiated into mature natural killer cells by adding IL-15 (20 ng/mL) (see Examples 1-3 and 24 for example); the term “about” renders the claimed ranges broader to include values outside of the listed range. Regarding claims 1-2, 7 and 12, Kang teaches the cells are then activated with a media comprising IL-2 (1, 5 and 10 ng/mL) (see Examples 1-3 and 24 for example). Regarding claims 4-11, none of these claims specifically limit to a particular compound being selected from those listed in claim 3, and therefore they each remain considered optional as listed in claim 3 as long as one is selected. Regarding the expression pattern of the NK cells in claims 1-2 and 18-22, Kang teaches that NK cells may be positive for the expression of CD56, CD94, CD117, NKG2D and NKp46, and that NK cells can be negative for the expression of CD3, CD16, and CD161 (see paragraphs [0073], [0088], [0089], [0093], and [0094]).
Kang does not explicitly teach that the cells produced in the method are positive for the expression of CD56, CD94, CD117, NKG2D and NKp46, and negative for the expression of CD3, CD16, and CD161. Kang is silent as to the expression of CD226 in NK cells. 
A person of ordinary skill in the art would have had a reasonable expectation of success in obtaining NK cells positive for the expression of CD56, CD94, CD117, NKG2D and NKp46, and negative for the expression of CD3, CD16, and CD161 since Kang establishes that NK cells may be positive for the expression of CD56, CD94, CD117, NKG2D and NKp46, and negative for the expression of CD3, CD16, and CD161. The skilled artisan would have been motivated to obtain NK cells positive for the expression of CD56, CD94, CD117, NKG2D and NKp46, and 
	In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
(2) when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Kang is silent as to the total expression pattern of the cells obtained in the method. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' activated NK cells differs, and if so to what extent, from the activated NK cells discussed in Kang.  The prior art activated NK cells are made by a method identical to the claimed method and therefore appear to be identical to the activated NK cells produced using the claimed method. The cited art taken as a whole demonstrates a reasonable probability that the activated NK cells of the prior art is either identical or sufficiently similar to the activated NK .
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant highlights the new limitation of claims 1 and 2 wherein the activated NK cells made by the claimed method comprise a population wherein greater than 90% of the cells are CD3-, CD56+ and CD16-. Applicant points out that Kang does not teach that the activated NK cells produced in Kang’s method have this expression pattern. Applicant points out that in paragraph [0088] of Kang, Kang teaches that approximately 10% of NK cells are CD56+ and CD16-, and applicant concludes that Kang’s activated NK cells are distinct from the cells produced in the claimed method. As an initial matter, as stated in the above rejection, Kang’s method of producing activated NK cells is identical to the instantly claimed method. Therefore if the applicant is alleging that activated NK cells made by the claimed method do not have the expression pattern listed in the instant claims, there would be an issue of scope of enablement. Furthermore, contrary to applicant’s assertion, Kang does not teach that the cells produced in Kang’s method comprise a population wherein only 10% of NK cells are CD56+ and CD16-. Paragraph [0088] cited by the applicant contains Kang’s discussion of prior art and various published expression patterns of NK cells. This paragraph does not discuss the expression pattern of activated NK cells, nor of the activated NK cells Kang produces in Kang’s method. While throughout the results Kang teaches measuring the expression of CD56, and that the cells produced in the method are CD56 positive, as Kang does not measure the expression of CD16 in the cells, there is nothing in Kang to lead to the conclusion that Kang’s cells are not CD16 negative. For all of these reasons, this argument is not persuasive.  

Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653